Exhibit 10.1

 

Foot Locker Annual Incentive Compensation Plan, as Amended and Restated

 

The Compensation and Management Resources Committee of the Board of Directors of
Foot Locker, Inc. (“Foot Locker”) amended the Foot Locker Annual Incentive
Compensation Plan, as Amended and Restated (the “Plan”) as of March 22, 2017.
The Plan was previously amended as of March 28, 2013, and the performance goals
under the Plan were reapproved in 2016.

 

1.Purpose of the Plan. The purposes of the Plan are:

 

(a) to reinforce corporate organizational and business development goals.

 

(b) to promote the achievement of year-to-year and long-range financial and
other business objectives such as high quality of service and product, improved
productivity and efficiencies for the benefit of our customers’ satisfaction and
to assure a reasonable return to Foot Locker’s shareholders.

 

(c) to reward the performance of officers and key employees in fulfilling their
personal responsibilities for annual achievements.

 

(d) to serve as a qualified performance-based compensation program under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) or any
successor section and the Treasury regulations promulgated thereunder (“Section
162(m) of the Code”).

 

2.Definitions. The following terms, as used herein, shall have the following
meanings:

 

(a) “Annual Base Salary” with respect to any Plan Year shall mean the total
amount paid by Foot Locker and its subsidiaries to a participant during such
Plan Year without reduction for any amounts withheld pursuant to participation
in a qualified “cafeteria plan” under Section 125 of the Code, a qualified
transportation arrangement under Section 132(f)(4) of the Code, or a cash or
deferred arrangement under Section 401(k) of the Code. Annual Base Salary shall
not include any amount paid or accruing to a participant under the Foot Locker
Long-Term Incentive Compensation Plan or any other incentive compensation or
bonus payment or extraordinary remuneration, expense allowances, imputed income
or any other amounts deemed to be indirect compensation, severance pay and any
contributions made by Foot Locker to this or any other plan maintained by Foot
Locker or any other amounts which, in the opinion of the Committee, are not
considered to be Annual Base Salary for purposes of the Plan.

 

(b) “Board” shall mean the Board of Directors of Foot Locker.

 

(c) “Change in Control” shall mean any of the following: (i) the merger or
consolidation of the Company with, or the sale or disposition of all or
substantially all of the assets of the Company to, any person other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) fifty percent (50%) or more of the combined voting
power of the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation; or (B) a merger or
capitalization effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act

 



of 1934), of securities representing more than the amounts set forth in (ii)
below; (ii) the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934), in the aggregate, of securities of the Company representing thirty-five
percent (35%) or more of the total combined voting power of the Company’s then
issued and outstanding voting securities by any person acting in concert; or
(iii) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board of Directors of the Company
(referred to herein as the “Board”), and any new director whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds (2⁄3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof.

 

(d) “Committee” shall mean two or more members of the Compensation and
Management Resources Committee of the Board, each of whom is an “outside
director” within the meaning of Section 162(m) of the Code.

 

(e) “Covered Employee” shall mean an officer or key employee of Foot Locker who
is designated as an executive officer for purposes of Rule 3b-7 of the
Securities Exchange Act of 1934 for the relevant Plan Year.

 

(f) “Payment Date” shall mean the date selected by the Committee for payments
under the Plan to be made following the finalization, review and approval of
performance goal achievements for the Plan Year, which date shall be within two
and one-half months following the end of the Plan Year.

 

(g) “Individual Target Award” shall mean the targeted performance award for a
Plan Year specified by the Committee as provided in Section 6 herein.

 

(h) “Plan Year” shall mean Foot Locker’s fiscal year during which the Plan is in
effect.

 

(i) “Termination” shall mean: (1) a termination of service for reasons other
than a military or personal leave of absence granted by the Company or a
transfer of a Participant from or among the Company and a parent corporation or
subsidiary corporation, as defined under Code Sections 424(e) or 424(f),
respectively, or (2) when a subsidiary, which is employing a Participant, ceases
to be a subsidiary corporation, as defined under Section 424(f) of the Code.

 

3.          Administration of the Plan. The Plan shall be administered by the
Committee. No member of the Committee while serving as such shall be eligible
for participation in the Plan. The Committee shall have exclusive and final
authority in all determinations and decisions affecting the Plan and its
participants. The Committee shall also have the sole authority to interpret the
Plan, to establish and revise rules and regulations relating to the Plan, to
delegate such responsibilities or duties as it deems desirable, and to make any
other determination that it believes necessary or advisable for the
administration of the Plan including, but not limited to: (i) approving the
designation of eligible participants; (ii) setting the performance criteria
within the Plan guidelines; and (iii) certifying attainment of performance goals
and other material terms. The Committee shall have the authority in its sole
discretion, subject to and not inconsistent with the express provisions of the
Plan, to incorporate provisions in the performance goals allowing for
adjustments in recognition of unusual or non-recurring events affecting Foot
Locker or the financial statements of Foot Locker, or in response to changes in
applicable laws, regulations, or accounting principles; provided that the
Committee shall have such authority with regard to

 



the performance goals of Covered Employees solely to the extent permitted by
Section 162(m) of the Code. To the extent any provision of the Plan creates
impermissible discretion under Section 162(m) of the Code or would otherwise
violate Section 162(m) of the Code with regard to the performance goals of
Covered Employees, such provision shall have no force or effect.

 

4.           Participation. Participation in the Plan is limited to officers or
key employees of Foot Locker. Individual participants shall be those employees
selected in the sole discretion of the Committee (in the case of Covered
Employees) or its designee (in the case of all other officers and key
employees). In determining the persons to whom awards shall be granted, the
Committee shall take into account such factors as the Committee shall deem
appropriate in connection with accomplishing the purposes of the Plan. The
Committee may from time to time designate additional participants who satisfy
the criteria for participation as set forth herein and shall determine when an
officer or key employee of Foot Locker ceases to be a participant in the Plan.

 

5.           Right to Payment. Unless otherwise determined by the Committee in
its sole discretion, a participant shall have no right to receive payment under
this Plan unless the participant remains in the employ of Foot Locker at all
times through and including the Payment Date. In the event of a Change in
Control, the Committee shall, to the extent permitted under Section 162(m) of
the Code (if applicable), make a payment to any participant who is a participant
at the time of such Change in Control and who has a Termination of employment
other than for cause, as determined by the Committee, prior to the end of the
Plan Year in an amount which is equal to the pro-rata portion (through the date
of his or her Termination) of the Individual Target Award based on the actual
performance results achieved for such Plan Year, which shall be payable at the
same time as payments for such Plan Year are made to actively employed
participants, as provided under Section 7 of this Plan.

 

6.Payment.

 

(a) Payment under this Plan to a participant will be made in cash in an amount
equal to the achieved percentage of such participant’s Annual Base Salary as
determined by the Committee for each Plan Year. Such percentage shall be based
on the participant’s achievement of his or her Individual Target Award. Payment
shall be made only if and to the extent the performance goals with respect to
the Plan Year are attained.

 

(b) At the beginning of each Plan Year (or, with respect to Covered Employees,
within the time period prescribed by Section 162(m) of the Code), the Committee
shall establish all performance goals and the Individual Target Awards for such
Plan Year and Foot Locker shall inform each participant of the Committee’s
determination with respect to such participant for such Plan Year. Individual
Target Awards shall be expressed as a percentage of such participant’s Annual
Base Salary. At the time the performance goals are established, the Committee
shall prescribe a formula to determine the percentages of the Individual Target
Award which may be payable based upon the degree of attainment of the
performance goals during the Plan Year.

 

(c) Notwithstanding anything to the contrary contained in this Plan,

 

(1) the performance goals in respect of awards granted to participants who are
Covered Employees, shall be based on one or more of the following criteria:

 



(i) the attainment of certain target levels of, or percentage increase in,
pre-tax profit;

 

(ii) the attainment of certain target levels of, or percentage increase in,
division profit;

 

(iii) the attainment of certain target levels of, or a percentage increase in,
after-tax profits of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

 

(iv) the attainment of certain target levels of, or a specified increase in,
operational cash flow of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

 

(v) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, Foot Locker’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of Foot Locker, if any, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

 

(vi) the attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations of Foot Locker (or a subsidiary,
division or other operational unit of Foot Locker);

 

(vii) the attainment of certain target levels of, or a specified percentage
increase in, revenues, net income, or earnings before (A) interest, (B) taxes,
(C) depreciation and/or (D) amortization, of Foot Locker (or a subsidiary,
division, or other operational unit of Foot Locker);

 

(viii) the attainment of certain target levels of, or a specified increase in,
return on invested capital or return on investment;

 

(ix) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on shareholders’ equity of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker); and

 

(x) the attainment of a certain target level of, or reduction in, selling,
general and administrative expense as a percentage of revenue of Foot Locker (or
any subsidiary, division or other operational unit of Foot Locker), and

 

(2) in no event shall payment in respect of an award granted for a performance
period be made to a participant who is a Covered Employee as of the end of such
Plan Year in an amount which exceeds $6 million. Subject to Section 3 of the
Plan regarding certain adjustments, in connection with the establishment of the
performance goals, the criteria listed above for Foot Locker (or any subsidiary,
division or other operational unit of Foot Locker) shall be determined in
accordance with generally accepted accounting principles consistently applied by
Foot Locker, but before consideration of payments to be made pursuant to this
Plan and pursuant to the Foot Locker Long-Term Incentive Compensation Plan.

 

7.           Time of Payment. All payments earned by participants under this
Plan will be paid after performance goal achievements for the Plan Year have
been finalized, reviewed, approved, and

 



to the extent required by Section 162(m) of the Code, certified by the Committee
but in no event later than two and one-half months following the end of the
applicable Plan Year. Foot Locker’s independent accountants shall, as of the
close of the Plan Year, determine whether the performance goals have been
achieved and communicate the results of such determination to the Committee.

 

8.Miscellaneous Provisions.

 

(a) A participant’s rights and interests under the Plan may not be sold,
assigned, transferred, pledged or alienated.

 

(b) In the case of a participant’s death, payment, if any, under the Plan shall
be made to his or her designated beneficiary, or in the event no beneficiary is
designated or surviving, to the participant’s estate.

 

(c) Neither this Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of Foot Locker.

 

(d) Foot Locker shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments
made pursuant to the Plan.

 

(e) While Foot Locker does not guarantee any particular tax treatment, the Plan
is designed and intended to comply with the short-term deferral rules under
Section 409A of the Code and the applicable regulations thereunder and shall be
limited, construed and interpreted with such intent. All amounts payable under
the Plan shall be payable within the short-term deferral period in accordance
with Section 409A and regulations issued thereunder.

 

(f) The Plan is designed and intended to comply with Section 162(m) of the Code
with regard to awards made to Covered Employees, and all provisions hereof shall
be limited, construed and interpreted in a manner so to comply.

 

(g) The Board or the Committee may at any time and from time to time alter,
amend, suspend or terminate the Plan in whole or in part; provided, that, no
amendment which requires shareholder approval in order for the Plan to continue
to comply with the exception for performance based compensation under Section
162(m) of the Code shall be effective unless the same shall be approved by the
requisite vote of the shareholders of Foot Locker as determined under Section
162(m) of the Code. Notwithstanding the foregoing, no amendment shall affect
adversely any of the rights of any participant, without such participant’s
consent, under the award theretofore granted under the Plan.

 

(h) The Plan shall be binding on Foot Locker and its successors by operation of
law.

 